ORDER

PER CURIAM.
Defendant appeals his convictions, by a jury, for delivery of a controlled substance, § 195.211, RSMo Supp.1993, and possession of a controlled substance, § 195.202, RSMo Supp.1993. Defendant was sentenced by the court as a prior and persistent offender and a prior and persistent drug offender to concurrent ten year prison terms. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; no error of law appears and the findings and conclusions of the motion court are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).